Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.
It is noted that:
Claim 1 is amended

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung (US 20170207018 A1) in view of Shimoichi  (US 20180286561 A1).
Regarding Claim 1:
Jung teaches a surface mount inductor, comprising: 
a coil (121-123 and vias 124 formed the coil, Fig. 2-4; para 0030) including a wound portion (see Drawing: 1) and at least one feeder end portion (81-82, see Drawing: 1) drawn out from the wound portion; 
a compact (110, Fig. 2; para 0024) that contains a magnetic powder (para 0025) and that encapsulates the coil therein (construed from Fig. 2), the compact having surfaces including two pressed surfaces (71-72, The Examiner interpret 71-72 as two pressed surfaces as shown in Drawing 1 in view of Applicant disclosure two pressed surfaces 11-12 as shown in Fig. 1), which oppose each other in a direction of an axis (X, Drawing: 1) of the wound portion and which are formed by being pressed in the direction of the axis, and a non-pressed surface (75-76, Drawing: 1), which is adjacent to the two surfaces and which is not pressed; and 
an external terminal disposed (131-132; Fig. 2; para 0021) on the compact and connected to the coil, 
wherein the coil is disposed so that the axis of the wound portion is parallel to a 
mount surface (77, Drawing: 1) of the compact, the mount surface being included in the non-pressed surface, the feeder end portion is exposed from the mount surface of the compact (construed from Drawing: 1), and the external terminal is formed on only the non-pressed surface of the compact and connected to the feeder end portion.

    PNG
    media_image1.png
    498
    626
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 2
Jung does not teach that the feeder end portion has an exposed portion and the exposed portion of the feeder end portion has an extended portion  that extends along the external terminal on the mount surface, and a surface of the feeder end portion opposite to an exposed surface of the feeder end portion that contacts the external terminal is within the compact.
However, Shimoichi  teaches that the feeder end portion has an exposed portion (not labeled see Drawing: 2) and the exposed portion of the feeder end portion has an extended portion (see Drawing: 2) that extends along the external terminal (13, Fig. 7; para 0084) on the mount surface and a surface (see Drawing: 2) of the feeder end portion opposite to an exposed surface of the feeder end portion that contacts the external terminal is within the compact (construed from Fig. 7).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jung in view of Shimoichi to have feeder end portion has an exposed portion and the exposed portion of the feeder end portion has an extended portion  that extends along the external terminal on the mount surface and a surface of the feeder end portion opposite to an exposed surface of the feeder end portion that contacts the external terminal is within the compact to provides a chip inductor to improve the Q value (para 0060).

    PNG
    media_image2.png
    482
    538
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Fig. 7
Regarding Claim 4:
As applied to claim 1, the modified Jung teaches that the coil has two feeder end portions (81-82, Drawing: 1) each corresponding to the feeder end portion, and the exposed portion of one of the feeder end portions exposed from the mount surface (construed from Drawing: 1) and the exposed portion of the other feeder end portion exposed from the mount surface extend in opposite directions (construed from Drawing: 2)

Regarding Claim 5:
As applied to claim 4, the modified Jung teaches that the exposed portion of one of the feeder end portions and the exposed portion of the other feeder end portion extend to respective side surfaces (see Shimichio’s Drawing: 2) included in the non-pressed surface and adjacent to the mount surface (See Jung’s Drawing: 1).

Regarding Claim 7:
As applied to claim 1, Jung teaches the coil has two feeder end portions (81-82) each corresponding to the feeder end portion, and the two feeder end portions are drawn out of the wound portion so as not to cross each other (construed from Drawing: 1).

Regarding Claim 6:
As applied to claim 4, the modified Jung teaches that the external terminal is formed in a substantially letter L shape extending (construed from Fig. 2) from the mount surface of the compact to a corresponding one of the side surfaces.
	Jung does teach that a portion of the external terminal disposed on the side surface has a height greater than or equal to a quarter of a height of the side surface, as claimed.  
	Although it is not explicitly stated that a portion of the external terminal disposed on the side surface has a height equal to a quarter of a height of the side surface, this appears to be the case since it is not taught that a portion of the external terminal disposed on the side surface has a height different to a quarter of a height of the side surface. 
Alternatively, it would have been obvious that a portion of the external terminal disposed on the side surface has a height equal to a quarter of a height of the side surface to simplify design, reduce manufacturing costs and provide a desired magnetic property.

Regarding Claims 15, 16 and 17:
As applied to claim 4, 5 and 6, the modified Jung teaches that the coil has two feeder end portions (81-82) each corresponding to the feeder end portion, and the two feeder end portions are drawn out of the wound portion so as not to cross each other (construed from Drawing: 1).

Response to Arguments
Applicant's arguments have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of different interpretation of the previously applied reference, and/or newly found prior art reference(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837